i          i      i                                                                             i         i       i




                                    MEMORANDUM OPINION

                                             No. 04-08-00611-CR

                                          IN RE Michael GOMEZ

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: September 17, 2008

PETITION FOR WRIT OF MANDAMUS DISMISSED

           On August 13, 2008, relator Michael Gomez filed a petition for writ of mandamus, seeking

to compel the trial court to correct the judgment in the underlying criminal matter to reflect

additional presentence jail time credit. On August 21, 2008, this court requested the State file a

response to relator’s petition.

           On September 5, 2008, the State filed a response, agreeing that relator is entitled to

additional presentence jail time credit. The State further informed this Court that the trial court

issued a Judgment Nunc Pro Tunc on September 4, 2008. The judgment states, “It appears to the

Court that the order entered in the above entitled cause on November 14, 2006 is incorrect as it



           1
         This proceeding arises out of Cause No. 97-09-0208-CRA, filed in the 218th Judicial District Court, Atascosa
County, Texas, the Honorable Stella H. Saxon presiding. However, the challenged order was signed by the Honorable
Donna Rayes, presiding judge of the 81st Judicial District Court, Atascosa County, Texas.
                                                                                      04-08-00623-CR

appears on the minutes of the Court . . . . It further appears that the foregoing omission occurred

because of an oversight.” The judgment then orders that the original judgment reflect the following

time to be credited to relator’s sentence: July 29, 1997 to August 12, 1997; July 12, 2003 to October

24, 2003; December 29, 2003 to December 30, 2003; and December 20, 2005 to October 26, 2006.

Because relator has been granted the relief he sought, his petition for writ of mandamus is dismissed

as moot.

                                              PER CURIAM



DO NOT PUBLISH




                                                 -2-